t c memo united_states tax_court donald thomas salzer petitioner v commissioner of internal revenue respondent docket no filed date p a married individual with substantial wage income failed to file a federal_income_tax return for because he disagreed with government policies r prepared a substitute for return assigning p the filing_status of married_filing_separately and determined a deficiency in income_tax and additions to tax p contends that he should be entitled to joint filing_status because it would have been allowable if he had elected to file a joint_return with his wife held p is not entitled to joint filing_status held further p is liable for additions to tax under sec_6651 and and a donald thomas salzer pro_se rebecca m clark for respondent memorandum opinion armen special_trial_judge this case is before the court on an order to show cause dated date directing the parties to show cause in writing why this case should not be decided on the basis of the parties’ responses to an earlier order dated date the parties’ pleadings and consistently with petitioner’s prior case at docket no 5676-13s on the basis of the parties’ responses to the date show cause order the court will make that order absolute and decide on the merits the issues presented herein all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the taxable_year in issue respondent determined the following deficiency in and additions to petitioner’s federal_income_tax for additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure after concessions by the parties the issues for decision are whether petitioner is entitled to joint filing_status we hold that he is not and whether petitioner is liable for additions to tax for failure to timely file for failure to timely pay and for failure to pay estimated_tax we hold that he is subject_to and in amounts to be determined by the parties’ rule_155_computations background petitioner resided in the state of michigan at the time that the petition was filed petitioner and his wife were married in and remained married through the taxable_year in issue during that year petitioner and his wife together with their two minor children lived together as a family petitioner concedes the income adjustment in the notice_of_deficiency see rule b any issue not raised in the assignments of error shall be deemed to be conceded in addition petitioner does not claim any itemized_deduction respondent concedes that petitioner is entitled to an exemption for his wife dependency_exemption deductions for two qualifying children and a child_tax_credit for those children subject_to the income limitation and credit phaseout prescribed by sec_24 also respondent acknowledges consistent with the notice_of_deficiency that petitioner is entitled to a withholding credit of dollar_figure as an offset against the determined deficiency see sec_6211 petitioner was employed in and was paid dollar_figure petitioner’s wife was not employed in nor did she have any gross_income for that year petitioner and his wife filed a joint income_tax return for each of the years from through but not thereafter petitioner did not file a separate_return for nor did he pay any income_tax other than through withholding or any estimated_tax for that year upon examination respondent prepared a substitute for return sfr for petitioner for and subsequently determined a deficiency and additions to tax on the basis of the sfr in so doing respondent assigned petitioner the filing_status of married_filing_separately and allowed the standard_deduction corresponding to that filing_status and one personal_exemption in a letter sent to respondent in petitioner offered the following rationale for his decision not to file income_tax returns for taxable years after we are citizens of the united_states of america we have paid taxes to what we thought was the united_states of america apparently through the years socialism has taken control of this country without us being aware of it in george w bush asked the american people to accept socialism and barak sic obama has plowed straight in addition petitioner received deferred_compensation of dollar_figure similarly petitioner did not file a separate_return for or nor did he pay any income_tax other than through withholding or any estimated_tax for either of those two years ahead with tons more we resoundingly reject it which is shown in our not having submitted a tax form for or and will not be doing so for we support the united_states of america the republic the christian nation we do not support this socialist government that has hijacked washington dc god has said blessed is that country whose god is the lord psalm this government has shown nothing but malice toward the american people has attacked our soldiers and veterans in various ways has attacked our children at the public schools by trying to push wrong beliefs-- contrary to the bible-- to them has sexually assaulted our people at the airports in the name of security is killing the unborn has taken over car companies have taken control of the banks taking over our health care and sold us to china we know what socialism is socialism is not just another economic theory there is no good kind of socialism it is an anti-christian anti-american and against the u s constitution it is about trying to control people and deprive them of what they need because of it millions of people have died we reject this whole heartedly we do not want this happening to the people of this country or anywhere this needs to stop now we support the true united_states of america once we get it back we will submit our tax forms to it in fact we will be making every effort to be the first in line it should be quite clear from our records that before these problems we have always filed on time and correctly but until our government is returned we will not submit your forms subsequently in response to the court’s date show cause order petitioner elaborated on his position as a nonfiler all of the facts behind this case need to be considered it was not possible for the petitioner to submit a tax form to the united_states internal_revenue_service due to the fact that beginning in the government was taken over by a socialist sedition this action was started when then president bush asked the american people to accept socialism to correct the financial meltdown that the federal government had created socialism is not just and has led to destruction impoverishment and third world conditions wherever it has been practiced the current mediocre condition of everything in the nation is just the beginning this action was supported by congress and then accelerated by president obama the petitioner does not accept socialism this fact was explained to the irs in response to their initial inquiry they responded that it was a frivolous reason for not filing a return these documents are attached they further stated that we needed to pay our fair share of taxes the petitioner and spouse have always paid our fair share of taxes from both prior to our marriage in up to and including this fact can be verified by reviewing the records of the irs this case was presented to the tax_court in the hopes that when it was presented to another part of the government that justice would be served the petitioner was informed that the tax_court was separate from the irs yet it appears that the tax_court is in step with the irs in that it simply wants the same forms and administration i again ask the same question as in my prior response is it justice for our criminal courts to grant a sentence of day for a conviction of felony assault while the tax_court contemplates a huge financial sentence to a honest citizen who has paid the appropriate taxes but simply hasn’t filed tax forms i petitioner’s filing_status discussion petitioner is a married individual who lived with his wife and minor children throughout see sec_7703 regarding determination of marital status accordingly petitioner was obliged to compute his tax for using either the rates applicable to married individuals filing jointly see sec_1 or the rates applicable to married individuals filing separately see sec_1 joint_return rates are generally much more advantageous joint_return rates apply only if a married individual files a return jointly with his or her spouse under sec_6013 sec_1 d with exceptions not applicable herein sec_6013 provides that a husband and wife may file a return jointly even though one of the spouses has neither gross_income nor deductions see sec_1_6013-1 income_tax regs to file jointly however both spouses must intend to do so e g harrington v commissioner tcmemo_2012_285 at petitioner did not file an income_tax return for necessarily therefore he did not file a joint_return petitioner contends that he could have filed a joint_return for but chose not to because of his disagreement with government policies however as the u s supreme court instructs we give effect to what actually happened and not what might have happened 429_us_569 quoting 417_us_134 in other words what petitioner could have filed or might have done is irrelevant rather what is determinative is what petitioner did or as in the present case did not do namely he did not file a return in short joint filing_status cannot be imputed taxpayers can secure such status only by filing a joint_return respondent’s filing_status determination is therefore sustained see eg o’boyle v commissioner tcmemo_2010_149 aff’d 464_fedappx_4 d c cir ii additions to tax respondent prepared an sfr for that satisfied the requirements of sec_6020 see 127_tc_200 aff’d 521_f3d_1289 10th cir and subsequently determined on the basis of the sfr additions to tax under sec_6651 for failure to timely file under sec_6651 for failure to timely pay tax and under sec_6654 for failure to pay estimated_tax the record demonstrates that the determination of each addition_to_tax was appropriate see sec_7491 116_tc_438 either because petitioner was obliged to file an income_tax return for see sec_6012 but failed to do so or because he paid no tax other than through withholding or because he paid no estimated income_tax despite having an apparent obligation to do so see sec_6654 petitioner addresses the additions to tax only inferentially by alleging that he would be due a refund if joint filing_status were now allowed perhaps this allegation is true but it is irrelevant because it invites us to enter the speculative might have could have realm which as previously stated we may not see don e williams co v commissioner u s pincite rather as discussed above the court has sustained respondent’s determination that petitioner’s filing_status for is by his default married_filing_separately in addition petitioner’s refusal to file a return because of his political beliefs does not constitute reasonable_cause for his failure to timely file or his failure to timely pay or otherwise excuse him from liability see mueller v commissioner tcmemo_2000_132 stating that failing to file a return as an act of ‘non-violent civil disobedience’ does not constitute reasonable_cause or otherwise mitigate the addition_to_tax for failure to timely file aff’d without published opinion a f t r 2d ria u s tax cas cch para big_number 7th cir see also klunder v commissioner tcmemo_1991_489 citing 472_f2d_850 3d cir holding that the taxpayer’s failure_to_file a return because of his political beliefs constitutes a disregard of applicable rules and regulations the additions to tax under sec_6651 and do not apply if the failure to timely file and the failure to timely pay are due to reasonable_cause and not due to willful neglect exceptions to the sec_6654 addition_to_tax are more restrictive see eg sec_6654 petitioner does not suggest that any exception under sec_6654 applies or that the addition_to_tax is otherwise inapplicable babcock v commissioner tcmemo_1986_168 sustaining additions to tax for failure_to_file and failure to pay estimated_tax where a quaker taxpayer claimed a religious exemption from federal_income_tax cf 80_tc_1111 a political belief that the law is wrong or a mistaken belief that a statute is unconstitutional and that one has the right to violate it is not a defense to a criminal prosecution a fortiori it is not a defense in a civil_proceeding citations omitted notwithstanding the foregoing respondent’s concessions see supra note will serve to reduce the amount of each addition_to_tax and may possibly provide a basis for an exception see eg sec_6654 providing that there shall be no addition under sec_6654 if the tax for the year reduced by the taxpayer’s withholding is less than dollar_figure accordingly the parties shall determine these matters as part of their rule_155_computations iii sec_6673 penalty as relevant sec_6673 provides that this court may require a taxpayer to pay a penalty not in excess of dollar_figure whenever it appears that the proceedings were instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position is frivolous or groundless a taxpayer’s position is frivolous if it is ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir the purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled tax principles it was designed to deter frivolity and waste of judicial resources see 791_f2d_68 grasselli v commissioner tcmemo_1994_581 the legal duty to file a return exists independent of a taxpayer’s personal political economic social or religious convictions e g mueller v commissioner tcmemo_2000_132 babcock v commissioner tcmemo_1986_168 cf 455_us_252 r eligious belief in conflict with the payment of taxes affords no basis for resisting the tax petitioner was aware of his duty to file a tax_return but consciously chose not to honor that duty a choice that was without legal justification petitioner is no stranger to this court in his previous case at docket no 5676-13s he advanced the same arguments for refusing to file his and returns namely to protest government policies with which he disagrees that he has advanced in the present case for refusing to file hi sec_2010 return the only difference between the two cases is that he has become more strident in railing against what he regards as the perfidiousness of socialism although we might exercise our discretion and impose a penalty under sec_6673 on petitioner we shall not do so in this instance in part because his prior case was ongoing at the time that he commenced the present one but now that his arguments have been twice rejected by the court surely he should be wary of advancing them yet again in some future case in short petitioner is forewarned conclusion to give effect to our disposition of the foregoing issues as well as the parties’ concessions see supra note an order making the court’s show cause order absolute and decision will be entered under rule those arguments were rejected by the court in salzer v commissioner t c summary opinion filed date
